 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7     NATIONAL PARKS
       CONSERVATION ASSOCIATION,
 8
                             Plaintiff,
 9                                                    C19-645 TSZ
           v.
10                                                    MINUTE ORDER
       UNITED STATES DEPARTMENT
       OF THE NAVY,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    The parties’ stipulated motion for extension, docket no. 10, is GRANTED
15 in part and STRICKEN in part as moot. The request to extend the deadline for defendant
   to file a responsive pleading or motion is GRANTED, and such deadline is EXTENDED
16 to November 8, 2019. The request to extend the deadline for the parties to file a Joint
   Status Report is STRICKEN as moot.
17
           (2)    Having reviewed the parties’ Joint Status Report, docket no. 11, the Court
     SETS the following deadlines:
18
                  • Defendant shall file any dispositive motion by March 30, 2020, and
19                  shall note such motion for May 22, 2020; such brief shall not exceed
                    twenty-four (24) pages in length;
20
                  • Plaintiff shall file any cross-motion, consolidated with its response to
21                  defendant’s motion, by April 30, 2020, and shall note such cross-motion
                    for May 22, 2020; such brief shall not exceed thirty (36) pages in
22                  length;

23

     MINUTE ORDER - 1
 1                • Defendant’s response to plaintiff’s cross-motion, consolidated with its
                    reply in support of its own motion, shall be filed by May 18, 2020; such
 2                  brief shall not exceed eighteen (18) pages in length; and

 3                • Plaintiff’s reply in support of its cross-motion shall be filed by May 22,
                    2020; such brief shall not exceed six (6) pages in length.
 4
         (3)     If the parties reach a settlement in principle, they shall immediately advise
 5 the Court by contacting   Karen Dews at (206) 370-8830.

            (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 6
     record.
 7          Dated this 3rd day of October, 2019.
 8
                                                     William M. McCool
 9                                                   Clerk

10                                                   s/Karen Dews
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
